Citation Nr: 1543897	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan benefits.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 18, 1969, to October 15, 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was afforded an opportunity to present testimony at a hearing before the Board; however, he failed to appear.  He has not presented information sufficient to establish good cause for not attending the hearing, nor has he requested that the hearing be rescheduled.  As such, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015). 


FINDING OF FACT

The Veteran was discharged from service for a service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are met.  38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for VA home loan benefits is granted to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  As pertinent here, eligibility is established if a veteran served on active duty at any time during World War II, the Korean conflict, or the Vietnam era and whose total service was for 90 days or more; or was discharged or released from a period of active duty for a service-connected disability after September 15, 1940.  38 U.S.C.A. § 3702(a)(2). 

In this case, the claim was denied in February 2013 because the Veteran's period of active duty in the Marine Corps from September 1969 to October 1969, although honorable, was for less than 90 days.  The Veteran's DD Form 214 indicates he was discharged for convenience of the government; however, he argues that he was discharged because of his service-connected right ankle disability.

The Veteran's September 1969 enlistment examination report indicates that his lower extremities and feet were normal.  On the corresponding report of medical history, the Veteran stated that he had sprained his ankle during a car accident.  The certifying physician noted that the Veteran had sprained his ankle recently, but that it was "okay now."  

The Veteran has stated that he began boot camp training and successfully passed the Marine Corps physical fitness test; a copy of the certificate of achievement is of record.  However, eight days after enlisting, the Veteran said that he severely injured his right ankle during basic training and was immediately sent to sick bay.  He said that he went before a medical board who recommended that he be discharged because of the injury.

An October 1969 medical board report indicates that the Veteran had synovitis of the right ankle and a sprain of the collateral ligament (old injury).  The report noted that the medical condition existed prior to entry and was not aggravated by service and that it was permanent.  The medical board recommended discharge due to "erroneous enlistment."  

The Veteran's DD Form 214 indicates that he was discharged by reason of convenience of the government, and that his reenlistment code was "RE-3P," which indicates that he was not eligible for reenlistment without a waiver due to a physical disability.

The Veteran is service-connected for a right ankle disability.  Although the rating decision that granted service connection is not in his temporary file, it could not have granted without sufficient evidence to show that the right ankle disability was incurred in or aggravated by active duty service - within the less than 30 days of service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Thus, despite the findings of the medical board that the right ankle disability preexisted service and was not aggravated by service, the weight of the evidence indicates otherwise.  Of particular importance, the Veteran's September 1969 enlistment examination indicated that his lower extremities and feet were normal and the report of medical history indicated that the preexisting ankle sprain was "okay."  The Veteran was also able to complete his initial physical training test before injuring his ankle. 

In reviewing the record as a whole, and resolving all reasonable doubt in the Veteran's favor, it is evident that his service-connected right ankle disability resulted in his discharge from military service.  As such, his discharge meets the criteria to establish basic eligibility for VA home loan benefits.  38 U.S.C.A. § 3702(a)(2)(B).


ORDER

Basic eligibility for the award of VA home loan benefits is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


